DETAILED ACTION
This action is pursuant to the claims filed on 10/16/2020. Claims 1-20 are pending. A final action on the merits of claims 1-20 is as follows.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. 
Claim Objections
Claim 1, 8, and 19 are objected to because of the following informalities:  
Claim 1 line 12; “the third material the same as the first material” should read “the third material is the same as the first material”.  
Claim 8 line 12; “the third material the same as the first material” should read “the third material is the same as the first material”.  
Claim 19 line 15; “the fourth material the same as the first material” should read “the fourth material is the same as the first material”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (U.S. PGPub No. 2007/0299325) in view of Niemi (U.S. PGPub No. 2010/0324405), in view of Reinbold (U.S. Patent No. 6,033,370), and in further view of Weyer (U.S. Patent 3,845,757).
Regarding claims 1, Farrell teaches a wearable electrode (Fig 1 and 9), comprising: a first layer of a first material (Fig 9 fabric cover 94b); a foam material positioned on the first material (Fig 9 foam layer 92b), the foam material having a first compressive strength (foam layer 92b necessarily has first compressive strength); a second material positioned on the foam material (foam layer 92a positioned on foam layer 92b); and a second layer positioned on the second material (Fig 9 conductive fabric layer 90 on foam layer 92a), the second layer including a third material and a conductive element, (Fig 9 conductive fabric layer 90; [0083] fabric layer composed of stainless steel fibers and nylon threads), the second layer positioned around the foam material (Figs 8a-9 and [0083], fabric covers 94a and 94b sandwich conductive fabric 90 around foam material 92b), the foam material including a skin-facing surface (Fig 9 upper surface of 92b facing conductive fabric 90) and a second surface perpendicular to the skin-facing surface (side surface of foam 92b), the second layer appears to be in direct contact with the second surface of the foam material (Figs 8-9, conductive fabric 90 is pressed against foam layers 92a/92b and appears to conform against the perpendicular side surfaces) and joined to the first material (Fig 8a-b, conductive fabric 90 joined to fabric cover 94b via snap and rivet 78).
Farrell fails to explicitly teach wherein the second layer is in direct contact with the second surface of the foam material.
In related prior art, Niemi teaches a similar conductive textile electrode wherein a similar conductive fabric (Fig 4 conductive textile 2) is in direct contact with a similar second surface of a similar foam material (Fig 4 conductive textile 2 wrapped around foam support member 5). 
Farrell fails to explicitly teach the second material having a second compressive strength different than the first compressive strength.
In related electrode prior art, Reinbold teaches an electrode with a similar foam material (Fig 2a foam 24) and similar second material (Fig 2a foam 22) with compressive strengths between 0.1-100 PSI (Col 5 ln 55-63). Farrell/Niemi/Reinbold discloses substantially all the limitations of the claim(s) except for the second compressive strength being different than the first compressive strength. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the second material and third material of Farrell in view of Niemi and Reinbold to have a second compressive strength that is different than the first compressive strength, since applicant has not disclosed that the differing compressive strengths solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with substantially equal compressive strengths. 
Farrell is silent to the material selection of the first material and thus fails to teach wherein the third material is the same material as the first material.
In related prior art, Weyer teaches a similar wearable electrode (see Fig 3) wherein a similar first material (Fig 2 soft foam layer 13) is the same material as a similar third material (Fig 2 soft foam layer 22). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material of Farrell in view of Niemi, Reinbold, and Weyer to incorporate the first material being the same as the third material, such that the first material is nylon and the second layer is nylon interwoven with a conductive element. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at the time, since applicant has not disclosed that the first and third material being the same solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the first material and the third material being different fabric materials as disclosed by Farrell (fabric layer 94b and nylon material of conductive fabric layer 90). 
Regarding claim 4, in view of the combination of claim 1 above, Farrell further teaches wherein at least one of the first material is bonded to the foam material (Fig 9 adhesive layer 96a), the foam material is bonded to the second material (Fig 9 adhesive layer 96b), or the second material is bonded to the third material (Fig 9 adhesive layer 96c).
Regarding claim 5, in view of the combination of claim 1 above, Farrell further teaches wherein at least one of the foam material is in contact with the first material, the second material is in contact with the foam material, or the third material is in contact with the second material (Figs 8-9 conductive fabric 90 is in direct contact with foam layer 92a).
Regarding claims 6, the Farrell/Niemi/Reinbold/Weyer combination teaches the device of claim 1 as stated above.
Farrell fails to explicitly teach wherein the first compressive strength is between about 10-40 PSI and the second compressive strength is between about 1-10 PSI.
In related electrode prior art, Reinbold teaches an electrode with a similar foam material (Fig 2a foam 24) and similar second material (Fig 2a foam 22) with compressive strengths between 0.1-100 PSI (Col 5 ln 55-63). Farrell/Niemi/Reinbold/Weyer discloses substantially all the limitations of the claim(s) except for the specific compressive strengths of about 10-40 PSI for the foam material and about 1-10 PSI for the second material.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the foam material and second material of Farrell in view of Niemi, Reinbold, and Weyer to have respective compressive strengths between 10-40 PSI and 1-10 PSI, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One would have done so to provide different compressive properties for each respective material as needed. For example a lower compressive strength would provide the material with the ability to better conform to the anatomy of the user whereas a higher compressive strength would provide a more firm material.
Regarding claims 7-9, in view of the combination of claim 6 above, Farrell further teaches wherein the second material is a second foam material (Fig 9 foam layer 92a); wherein the first material includes a fabric (fabric cover 94b) the conductive element is embedded in the third material ([0083] conductive fabric 90 comprised of stainless steel fibers woven (i.e., embedded) in nylon threads), the second layer including openings to permit contact of a user's skin with an electrical pathway ([0083] “stainless steel fibers woven with nylon threads”; i.e. woven conductive fabric 90 has openings to permit contact of the skin with an electrical pathway); wherein the second layer is a skin-facing inner layer of a garment (Figs 8-9 conductive fabric 90 and [0082]), an electronic textile, or a medical device.
Regarding claims 10-11, a method of forming a wearable electrode (figs 8-9), comprising: positioning a foam material having a first compressive strength (Fig 9 foam layer 92b necessarily has first compressive strength) on a first material (Fig 9 foam layer 92b positioned on fabric cover 94b); positioning a second material (Fig 9 foam layer 92a); positioning a layer on the second material (Fig 9 conductive fabric 90 on foam layer 92a), the layer including a third material and a conductive element ([0083] conductive fabric 90 comprised of stainless steel fibers (conductive element) woven in nylon threads (third material)); and sealing the layer around the foam material and the second material to form the wearable electrode on the first material (Figs 8-9, adhesive layers 96a-d), the layer arranged around the foam material (See figs 8-9 conductive fabric 90 and foam layer 92b), the foam material including a skin-facing surface (Fig 9 upper layer of foam layer 92b) and a second surface perpendicular to the skin-facing surface (side surface of foam layer 92b), the layer appears to be in direct contact with the second surface of the foam material (Figs 8-9, conductive fabric 90 is pressed against foam layers 92a/92b and appears to conform against the perpendicular side surfaces).
Farrell fails to explicitly teach wherein the third material is in direct contact with the second surface of the foam material.
In related prior art, Niemi teaches a similar conductive textile electrode wherein a similar conductive fabric (Fig 4 conductive textile 2) is in direct contact with a similar second surface of 
Farrell fails to explicitly teach the second material having a second compressive strength different than the first compressive strength; wherein the second compressive strength is lower than the first compressive strength.
In related electrode prior art, Reinbold teaches an electrode with a similar foam material (Fig 2a foam 24) and similar second material (Fig 2a foam 22) with compressive strengths between 0.1-100 PSI (Col 5 ln 55-63). Farrell/Niemi/Reinbold discloses substantially all the limitations of the claim(s) except for the second compressive strength being lower than the first compressive strength. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the foam material and second material of Farrell in view of Niemi and Reinbold to have a second compressive strength that is lower than the first compressive strength, since applicant has not disclosed that the differing compressive strengths solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with substantially equal compressive strengths. One would have done so to provide different compressive properties for each respective material as needed. For example a lower compressive 
Farrell is silent to the material selection of the first material and thus fails to teach wherein the third material is the same material as the first material.
In related prior art, Weyer teaches a similar wearable electrode (see Fig 3) wherein a similar first material (Fig 2 soft foam layer 13) is the same material as a similar third material (Fig 2 soft foam layer 22). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material of Farrell in view of Niemi, Reinbold, and Weyer to incorporate the first material being the same as the third material, such that the first material is nylon and the second layer is nylon interwoven with a conductive element. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at the time, since applicant has not disclosed that the first and third material being the same solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the first material and the third material being different fabric materials as disclosed by Farrell (fabric layer 94b and nylon material of conductive fabric layer 90). 
Regarding claim 12, in view of the combination of claim 11 above, Farrell further teaches wherein the sealing includes at least one of heat sealing, adhesive bonding, ultrasonic welding, radio frequency welding, curing, sewing or riveting (Fig 9, device is sealed via adhesive layers 96a-d).
Regarding claim 13, in view of the combination of claim 12 above, Farrell further teaches wherein the first material, the foam material, the second material and the third material are flexible (Figs 8-9, fabric layers 94b and 90 and foam layers 92a-b are flexible).
Regarding claim 14, in view of the combination of claim 13 above, Farrell further teaches wherein the conductive element is embedded in the third material ([0083] conductive fabric 90 comprised of stainless steel fibers woven (i.e., embedded) in nylon threads), the layer including openings to permit contact of a user's skin with an electrical pathway ([0083] “stainless steel fibers woven with nylon threads”; i.e. woven conductive fabric 90 has openings to permit contact of the skin with an electrical pathway).
Regarding claim 15, in view of the combination of claim 14 above, Farrell further teaches wherein the second material includes a foam (Fig 9 foam layer 92a).
Regarding claim 16, the Farrell/Niemi/Reinbold/Weyer combination teaches the method of claim 15 above.
Farrell fails to explicitly teach wherein the first compressive strength is between about 10-40 PSI and the second compressive strength is between about 1-10 PSI.
Reinbold teaches an electrode with a similar foam material (Fig 2a foam 24) and similar second material (Fig 2a foam 22) with compressive strengths between 0.1-100 PSI (Col 5 ln 55-63). Farrell/Niemi/Reinbold/Weyer discloses substantially all the limitations of the claim(s) except for the specific compressive strengths of about 10-40 PSI for the foam material and about 1-10 PSI for the second material.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the foam material and second material of Farrell in view of Niemi, Reinbold, and Weyer to have respective compressive strengths between 10-40 PSI and 1-10 PSI, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One would have done so to provide different compressive properties for each respective material as needed. 
Regarding claim 17, in view of the combination of claim 12 above, Farrell further teaches applying a bonding material between one or more of (a) the first material and the foam material (Fig 9 adhesive material 96a), (b) the foam material and the second material (adhesive layer 96b), or (c) the second material and the third material (adhesive layer 96c); and bonding the one or more of (a) the first material and the foam material, (b) the foam material and the second material, or (c) the second material and the third material ([0083] “sandwiching” the layers between fabric covers 94a-b activate the pressure sensitive adhesive layers 96a-b to bond the layers together). 
Regarding claims 19-20, Farrell teaches a wearable (Figs 8-9), comprising: a wearable electrode (Fig 8a-b electrode 40) including: a first material (Fig 9 fabric cover 94b), a second material on the first material (foam layer 92b), the second material having a first compressive strength (foam layer 92b necessarily has compressive strength), a third material on the second material (foam layer 92a), and a fourth material overlaying the first material, the second material and the third material (conductive fabric 90 overlying foam layers 92a-b and fabric 94b), the fourth material joined to the first material (Fig 8 shows materials joined together via adhesive layers 96a-d), the fourth material arranged around the second material (Figs 8-9 show conductive fabric 90 configured to conform around foam layer 92b), the second material including a skin-facing surface (Fig 9 upper surface of foam layer 92b) and a second surface perpendicular to the skin-facing surface (Fig 9 side surface of foam layer 92b), the fourth material appears to be in direct contact with the second surface of the second material (Figs 8-9, conductive fabric 90 is pressed against foam layers 92a/92b and appears to conform against the perpendicular side surfaces); a conductive element extending from a surface of the fourth material to the first material (Figs 8-9, ECG lead rivet 78 extending from first to fourth material as seen in exploded fig 9; [0083]); and a local device operatively coupled to the wearable electrode (Fig 1 electronics module 16 and [0073]); wherein the second material is a first foam material and the third material is a second foam material (Fig 9 foam layers 92b and 92a).
Farrell fails to explicitly teach wherein the fourth material is in direct contact with the second surface of the second material.
In related prior art, Niemi teaches a similar conductive textile electrode wherein a similar conductive fabric (Fig 4 conductive textile 2) is in direct contact with a similar second surface of a similar foam material (Fig 4 conductive textile 2 wrapped around foam support member 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third material of Farrell in view of Niemi to incorporate the third material in direct contact with the second surface of the foam material. Doing so would advantageously provide the third material with a “very clean and uniform working surface” and further reduce the resistance of the woven conductive third material ([0023]).
Farrell fails to teach wherein the third material has a different compressive strength than the second material.
Farrell fails to explicitly teach the second material having a second compressive strength different than the first compressive strength; wherein the second compressive strength is lower than the first compressive strength.
In related electrode prior art, Reinbold teaches an electrode with a similar foam material (Fig 2a foam 24) and similar second material (Fig 2a foam 22) with compressive strengths between 0.1-100 PSI (Col 5 ln 55-63). Farrell/Niemi/Reinbold discloses substantially all the limitations of the claim(s) except for the second compressive strength being different than the first compressive strength. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the second material and third material of Farrell in view of Niemi and Reinbold to have a second compressive strength that is different than the first compressive strength, since applicant has not disclosed that the differing compressive strengths solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with substantially equal compressive strengths. One would have done so to provide different compressive properties for each respective material as needed. For example a lower compressive strength would provide the material with the ability to better conform to the anatomy of the user whereas a higher compressive strength would provide a more firm material.
Farrell is silent to the material selection of the first material and thus fails to teach wherein the third material is the same material as the first material.
In related prior art, Weyer teaches a similar wearable electrode (see Fig 3) wherein a similar first material (Fig 2 soft foam layer 13) is the same material as a similar third material (Fig 2 soft foam layer 22). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material of Farrell in view of Niemi, Reinbold, and Weyer to incorporate the first material being the same as the third material, such that the first material is nylon and the second layer is nylon interwoven with a conductive element. Doing so would have been an obvious matter of design choice to one . 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell in view of Niemi, in view of Reinbold, in view of Weyer as applied to claim 1, and in further view of Huang (U.S. PGPub No. 2014/0005515).
Regarding claim 2, the Farrell/Niemi/Reinbold/Weyer combination teaches the device of claim 1 as stated above.
Farrell fails to teach wherein the first material includes a waterproof barrier.
In related wearable electrode prior art, Huang further teaches a similar electrode wherein a similar first material includes a waterproof barrier (Fig 3 and 4, base layer 20 has waterproof barrier 22; [0031]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material of Farrell in further view of Huang to incorporate a waterproof barrier on the first material as taught by Huang. Doing so would prevent the loss of water via humidity from flowing out of the electrode device to increase the length of sufficient conductivity to acquire physiological signals ([0031]).
Regarding claim 3, the Farrell/Niemi/Reinbold/Weyer combination teaches the device of claim 1 as stated above.
Farrell fails to teach a waterproof barrier positioned between the first material and the foam material, the second layer is joined to the waterproof barrier.
Huang teaches a waterproof barrier positioned between the first material and a similar foam material (Fig 4 waterproof layer 22 between fabric 23 and water absorption unit 30), wherein a second layer and third material is joined to the waterproof barrier (Fig 4 conductive pad 11 is joined to waterproof layer 22). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material of Farrell in further view of Huang to incorporate a waterproof barrier between the first and second material with the fourth material joined to the waterproof barrier as taught by Huang. Doing so would prevent the loss of water via humidity from flowing out of the electrode device to increase the length of sufficient conductivity to acquire physiological signals ([0031]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell in view of Niemi, in view of Reinbold, in view of Weyer as applied to claim 17, and in further view of Gunzel (U.S. PGPub No. 2005/0095406).
Regarding claim 18, the Farrell/Niemi/Reinbold/Weyer combination teaches the method of claim 17 as stated above.
Farrell fails to teach wherein the bonding includes heating the one or more of the first material and the foam material, the foam material and the second material, and the second material and the third material having the bonding material positioned therebetween to a temperature between about 125°C-175°C for between about 5-45 seconds.
In related prior art, Gunzel teaches a method of forming a wearable electrode by bonding an adhesive between layers of material at a temperature of 163 degrees Celsius for 10 seconds
Farrell/Niemi/Reinbold/Weyer/Gunzel discloses the invention substantially as claimed above except for the exact temperature range of 125°C-175°C and time range of 5-45 seconds for the adhesive bonding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoset temperature between 125°C-175°C for 5-45 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to optimize a thermoset temperature and time range to achieve optimal adhesive bonding between the materials and adhesive.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive bonding of Farrell in view of Niemi, Reinbold, Weyer and Gunzel to incorporate the adhesive thermoset bonding material of Gunzel to arrive at the method of claim 18. Doing so would have been a simple substitution of one bonding material (adhesive bonding of Farrell) for another known bonding material (thermoset adhesive of Gunzel) to yield the predictable result of a material capable of securing layers of a wearable electrode together.	 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/16/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Weyer teaching a similar wearable electrode wherein a similar first material and a similar third material are the same material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794